     Case 2:19-cv-10673-TJH-SP Document 19 Filed 10/05/20 Page 1 of 2 Page ID #:149



1 Lincoln D. Bandlow, Esq. (CA #170449)
      Lincoln@BandlowLaw.com
2 Law Offices of Lincoln Bandlow, P.C.
      1801 Century Park East, Suite 2400
3 Los Angeles, CA 90067
      Tel.: (310) 556-9680
4 Fax: (310) 861-5550

5 Attorneys for Plaintiff
      Strike 3 Holdings, LLC
6

7                         UNITED STATES DISTRICT COURT
8                       CENTRAL DISTRICT OF CALIFORNIA
9                        WESTERN DIVISION – LOS ANGELES
10

11 STRIKE 3 HOLDINGS, LLC,                           Case Number: 2:19-cv-10673-TJH-SP
12                       Plaintiff,                  Honorable Terry J. Hatter, Jr
13 vs.
                                                     PLAINTIFF’S VOLUNTARY
14 JOHN DOE subscriber assigned IP                   DISMISSAL WITHOUT
      address 45.49.233.148,                         PREJUDICE OF JOHN DOE
15                                                   SUBSCRIBER ASSIGNED IP
                         Defendant.                  ADDRESS 45.49.233.148
16

17
            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike
18
      3 Holdings, LLC hereby gives notice that its claims in this action against
19
      Defendant John Doe, subscriber assigned IP address 45.49.233.148, are
20
      voluntarily dismissed without prejudice.
21
      Dated: September 15, 2020              Respectfully submitted,
22

23
                                             By: /s/ Lincoln D. Bandlow
24                                           Lincoln D. Bandlow, Esq.
                                             Law Offices of Lincoln Bandlow, P.C.
25                                           Attorney for Plaintiff
                                             Strike 3 Holdings, LLC
26

27

28
                                                 1

                Plaintiff’s Voluntary Dismissal without Prejudice of John Doe
                               Case No. 2:19-cv-10673-TJH-SP
     Case 2:19-cv-10673-TJH-SP Document 19 Filed 10/05/20 Page 2 of 2 Page ID #:150



1
                               CERTIFICATE OF SERVICE
2
            I hereby certify that on September 15, 2020, I electronically filed the
3
      foregoing document with the Clerk of the Court using CM/ECF and that service
4
      was perfected on all counsel of record and interested parties through this system.
5

6                                            By: /s/ Lincoln D. Bandlow
7                                                Lincoln D. Bandlow

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2

                Plaintiff’s Voluntary Dismissal without Prejudice of John Doe
                               Case No. 2:19-cv-10673-TJH-SP
